HALL, Judge.
The appellant Pedro Fernandez challenges the sentences he received after he was found to have violated conditions of probation and community control in three cases in which he was convicted of various drug offenses. We agree with the appellant that the imposition of consecutive sentences in all three cases resulted in a total sentence that exceeded the recommended guidelines range and the permissible one cell bump. Because the trial court provided no written reasons in support of this departure sentence we must remand for resentencing. Since the trial court did not consider the sentence he imposed to be a departure from the guidelines, he may again depart if he supplies valid, written reasons therefor. Waldron v. State, 529 So.2d 772 (Fla.2d DCA 1988), approved in State v. Betancourt, 552 So.2d 1107 (Fla. 1989); State v. Vanhorn, 561 So.2d 584 (Fla.1990).
Accordingly, we affirm the appellant’s conviction but reverse the appellant’s sentence and remand for resentencing with directions consistent herewith.
SCHEB, A.C.J., and PATTERSON, J., concur.